Ogden, J.
The only question presented in this record which requires particular notice, is in regard to the force and effect of the statute, approved August 15th, 1870, styled an act to levy taxes, and also an act to give effect to the several provisions of the Constitution concerning taxes, fend whether these two acts, either directly or by implication, repeal the act of 1856 as amended in 1866, authorizing the County Courts to grant licenses for the retail of spirituous, vinous, and other intoxicating liquors.' The act of 1856, as amended in 1866, provides for the assessment of a specific tax upon the occupation of liquor dealers, and a particular, manner for obtaining a license therefor, which is wholly inapplicable to the present organization of the county authorities, and impossible of observance. That act provides that, as a pre-requisite to obtaining a license, a bond shall be executed to the county judge, and that suits for the breach of the conditions of the bond shall be brought in the name of the county judge—whereas there is now no such office known to our law.
Under that law no license could now possibly be obtained, and, as it has become impossible to observe or execute, it "can no longer have any force or validity, and, had no other law been passed in regard to the subject-matter, yet the law of 1856, as amended in 1866, could not now be enforced. But that law was emphatically a revenue law, and imposed a specific occupation tax, which was intended to remain in force only until amended, or another passed, in relation to the same subject-*588matter. In 1870 another law was passed, intended to he applicable to the new organization of the counties under the present Constitution, and to .cover in all respects the same subject-matter as the law of 1856 and 1866. This law was, therefore, intended to supersede and did supersede, the former law, which would be repealed by implication, without any express repealing clause. (Sedgwick on Statutory and Con. Law, 124.) But we are relieved from a resort to this rule of construction, by the 32d Section of the act of 22d of April, 1871, which expressly repeals all laws in conflict therewith. This act is in harmony with the act of August, 1870, passed by the same Legislature, and they together must be considered as containing all the law in force at the time of the collection of the ■ tax complained of, in regard to the license tax for retailing spirituous liquors.
Appellants claim to have paid their taxes as required by the law of 1870 and 1871, and are, therefore, not liable to pay the tax levied by the law of 1856 and 1866.' Whether they have paid the occupation tax, as provided for in the acf of 1870, or not, need not be inquired into in this case, as there certainly is no authority to make them pay the-tax levied by the repealed law of 1856 and 1866.
This view of the law in force in October, 1871, and January, 1872, when the appellee is charged with having collected the tax complained of, must dispose of defendant’s demurrers to the original and amended petition, and also of the judgment of the District Court on the same. If the appellee collected taxes without authority of law, he alone is responsible for that illegal act, and neither his securities nor the county are responsible to appellants for the money so collected, notwithstanding he may have paid the same into the county treasury, to be disbursed as other funds of the county. The suit was correctly brought against the appellee in his individual capacity, and though he be described as treasurer, that may be regarded as a mere descriptio personen which neither confei'S upon him any rights in this case nor protects him from any responsibility.
*589The judgment of the District Court is reversed and the cause remanded.
Reversed and remanded.